                 Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 1 of 21



 1   ERIC C. LUND, D.C. Bar No. 450982
     BRENDAN BALLARD, D.C. Bar No. 978631
 2   U.S. Dept. of Labor, Office of the Solicitor
 3   Plan Benefits Security Division
     P.O. Box 1914
 4   Washington, D.C. 20013
     Telephone: (202) 693-5600, Facsimile: (202) 693-5610
 5   Email: lund.eric@dol.gov; ballard.brendan@dol.gov
 6
     Attorneys for Plaintiff, R. Alexander Acosta
 7   Secretary of Labor
 8
                                   UNITED STATES DISTRICT COURT
 9
                                    FOR THE DISTRICT OF ARIZONA
10
11
     R. ALEXANDER ACOSTA, Secretary of
12   Labor,
13
                            Plaintiff,
14
            v.
15
16   RELIANCE TRUST COMPANY, ERIC                          Civil Action No. _____________
     BENSEN, RANDALL SMALLEY, ROBERT
17   SMALLEY, JR., FAMILY TRUST
     CREATED UNDER THE SMALLEY                             COMPLAINT FOR ERISA VIOLATIONS
18   REVOCABLE TRUST DATED JULY 8,
19   2004, MARITAL TRUST CREATED UNDER
     THE SMALLEY REVOCABLE TRUST
20   DATED JULY 8, 2004, SURVIVOR’S
     TRUST CREATED UNDER THE SMALLEY
21   REVOCABLE TRUST DATED JULY 8,
22   2004, RVR, INC., and RVR EMPLOYEE
     STOCK OWNERSHIP PLAN,
23
                            Defendants.
24
25
26
            Plaintiff, R. Alexander Acosta, Secretary of Labor (the “Secretary”) alleges:
27
            1.     RVR Inc. d/b/a Cruise America (“RVR” or “Company”) is a Florida corporation
28
     with its principal place of business in Mesa, Arizona, that (with its subsidiaries) is engaged in the




                                                       1
                 Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 2 of 21



 1   rental of custom-built “Class C” recreational vehicles (“RVs”) and the sale of used rental RVs in
 2   the U.S. and Canada.
 3          2.     To provide retirement income for its employees and the employees of its
 4   subsidiaries, RVR sponsored the RVR Inc. Employee Stock Ownership Plan and Trust
 5   (collectively the “ESOP” or “Plan”), a pension plan covered by the Employee Retirement
 6   Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. The RVR Employee Stock
 7   Ownership Trust (“Trust”) holds the Plan’s assets.
 8          3.     ERISA requires fiduciaries of an employee stock ownership plan who buy stock in
 9   the plan’s sponsoring company on the plan’s behalf to act prudently, with undivided loyalty to
10   the plan, and to pay no more than fair market value for the stock.
11          4.     This action is filed against four fiduciaries of the Plan and against parties in interest
12   to the Plan who knowingly participated and benefitted, at the Plan’s expense, from the
13   fiduciaries’ imprudent, disloyal, and prohibited conduct in the purchase of RVR stock for far
14   more than fair market value.
15          5.     The Plan purchased 100% of the shares of RVR from the Company’s principal
16   officers and sole shareholders, Randall Smalley (“Smalley”), through three trusts, 1 Robert
17   Smalley, Jr. (“Smalley Jr.”), and Eric Bensen (“Bensen”) (collectively “Sellers”) on May 28,
18   2014 (“Transaction”).
19          6.     At the time of the Transaction, Smalley, Smalley Jr., and Bensen controlled every
20   aspect of the Company. They were the sole members of RVR’s Board of Directors (“Board”), the
21   sole members of the committee responsible for administering the Plan (“ESOP Committee”), and
22   the senior most officers of the Company. They hired Reliance Trust Company (“Reliance”) to act
23   as the trustee and independent fiduciary for the Plan in the Transaction.
24          7.     Reliance caused the Plan to purchase the Company’s stock from the Sellers for more
25   than fair market value, paying $105 million for stock that was worth tens of millions of dollars
26
27
     1
       As more fully discussed herein, Smalley was the co-trustee of three trusts established under the
28   Smalley Revocable Trust dated July 8, 2004 (“Smalley Trusts”), which technically owned his
     shares in the Company.



                                                        2
                 Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 3 of 21



 1   less. Reliance violated its fiduciary duties of prudence, loyalty, and adherence to the terms of the
 2   Plan and engaged in a transaction prohibited by ERISA by causing the Plan to purchase the stock
 3   in the Transaction. Its truncated and compromised review of the fairness of the Transaction
 4   catered to the wishes of the Sellers at the expense of the Plan and the Plan’s participants and
 5   beneficiaries. Moreover, the ESOP did not gain control of the Company after the Transaction,
 6   even though it paid an extra amount, called a control premium, to purchase control. Smalley,
 7   Smalley Jr., and Bensen maintained their positions as the sole members of the Board and ESOP
 8   Committee and as the officers and executives who managed and controlled the operations of the
 9   Company. In allowing Reliance to enter into a transaction prohibited by ERISA, Smalley, Smalley
10   Jr., and Bensen violated their duties of prudence, loyalty, and adherence to plan documents and
11   knowingly participated in Reliance’s ERISA violations.
12                                        JURISDICTION AND VENUE
13          8.     This action arises under ERISA and is brought by the Secretary to obtain relief
14   under Sections 409 and 502 of ERISA, 29 U.S.C. §§ 1109 and 1132, to redress violations and
15   enforce the provisions of Title I of ERISA.
16          9.     This Court has subject matter jurisdiction over this action pursuant to ERISA
17   section 502(e)(1), 29 U.S.C. § 1132(e)(1).
18          10.    Venue lies in the United States District Court for the District of Arizona, pursuant
19   to ERISA section 502(e)(2), 29 U.S.C. § 1132(e)(2), because the Plan is administered in Mesa,
20   Arizona, within this district, and the fiduciary breaches and other ERISA violations at issue in
21   this Complaint occurred within this district.
22                                                PARTIES
23          11.    Plaintiff, the Secretary, has the authority to enforce the provisions of Title I of
24   ERISA by, among other means, filing civil actions against fiduciaries who violate ERISA and
25   other parties who knowingly participate in those violations. ERISA §§ 502(a)(2) and (5), 29
26
     U.S.C. §§ 1132(a)(2) and (5).
27
            12.    At all relevant times, Reliance was a trust company with its principal place of
28
     business in Atlanta, Georgia. Reliance acted as the Plan’s trustee and independent fiduciary




                                                        3
               Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 4 of 21



 1   during the Transaction. Reliance also acted as the Plan’s ongoing trustee until its resignation,
 2   effective June 30, 2014. At all relevant times, Reliance was a Plan trustee under ERISA section
 3   403(a), 29 U.S.C. § 1103(a), and a fiduciary under ERISA sections 3(21)(A)(i), (iii), 29 U.S.C.
 4   §§ 1002(21)(A)(i), (iii). As a fiduciary to the Plan, Reliance was, at all relevant times, a party in
 5   interest to the Plan pursuant to ERISA section 3(14)(A), 29 U.S.C. § 1102(14)(A).
 6          13.   Smalley was, at all relevant times, RVR’s Chief Executive Officer (“CEO”) and a
 7   member of RVR’s Board and ESOP Committee. Smalley also was co-trustee of the Smalley
 8   Trusts. Smalley indirectly sold shares equal to 48.35% of RVR’s stock to the Plan, through his
 9   control of the Smalley Trusts, pursuant to the Transaction. Smalley signed the Stock Purchase
10   Agreement (“SPA”) as trustee of the Smalley Trusts. As a member of RVR’s ESOP Committee,
11   Smalley was, at all relevant times, a named fiduciary under ERISA section 402(a), 29 U.S.C. §
12   1102(a). As a member of RVR’s Board, Smalley appointed Reliance as Plan trustee for the
13   Transaction and had the authority to remove Reliance as the Plan trustee at any time.
14   Accordingly, he was a fiduciary under ERISA sections (3)(21)(A)(i) and (iii). As a fiduciary to
15   the Plan, and a director, officer, and indirect owner of more than 10% of RVR, Smalley was, at
16   all relevant times, a party in interest to the Plan pursuant to ERISA sections 3(14)(A) and (H).
17          14.   Smalley Jr. was, at all relevant times, RVR’s President and a member of RVR’s
18   Board and ESOP Committee. Smalley Jr. owned and sold shares equal to 48.35% of RVR stock
19   to the Plan pursuant to the Transaction. As a member of RVR’s ESOP Committee, Smalley Jr.
20   was, at all relevant times, a named fiduciary under ERISA section 402(a). As a member of
21   RVR’s Board, Smalley Jr. appointed Reliance as Plan trustee for the Transaction and had the
22   authority to remove Reliance as the Plan trustee at any time. Accordingly, he was a fiduciary
23   under ERISA sections (3)(21)(A)(i) and (iii). As a fiduciary to the Plan, and a director, officer,
24   and owner of more than 10% of RVR, Smalley Jr. was, at all relevant times, a party in interest to
25   the Plan pursuant to ERISA sections 3(14)(A) and (H).
26
            15.   Bensen was, at all relevant times, RVR’s Chief Financial Officer (“CFO”) and a
27
     member of RVR’s Board and ESOP Committee. Bensen owned and sold shares equal to 3.3% of
28
     RVR’s stock to the Plan pursuant to the Transaction. As a member of RVR’s ESOP Committee,




                                                       4
               Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 5 of 21



 1   Bensen was, at all relevant times, a named fiduciary under ERISA section 402(a). As a member
 2   of RVR’s Board, Bensen appointed Reliance as Plan trustee for the Transaction and had the
 3   authority to remove Reliance as the Plan trustee at any time. Accordingly, he was a fiduciary
 4   under ERISA sections (3)(21)(A)(i) and (iii). As a fiduciary to the Plan, and a director and
 5   officer of RVR, Bensen was, at all relevant times, a party in interest to the Plan pursuant to
 6   ERISA sections 3(14)(A) and (H).
 7          16.   The Smalley Trusts were, at all relevant times, comprised of the Family Trust, the
 8   Marital Trust, and the Survivor’s Trust, each created under the Smalley Revocable Trust dated
 9   July 8, 2004. At all relevant times, Smalley and his wife were the co-trustees of each of the
10   Smalley Trusts. Prior to the Transaction, the Smalley Family Trust owned 19.1% of RVR’s
11   stock, the Smalley Marital Trust owned 3.4% of RVR’s stock, and the Smalley Survivor’s Trust
12   owned 25.85% of RVR’s stock. The Smalley Trusts sold shares of RVR stock to the Plan
13   pursuant to the Transaction. As owners of more than 10% of RVR, the Smalley Family Trust
14   and the Smalley Survivor’s Trust were parties in interest to the Plan pursuant to ERISA section
15   3(14)(H). The Smalley Marital Trust was a party in interest to the Plan, pursuant to ERISA
16   section 3(14)(G), 29 U.S.C. § 1002(14)(G), because 50 percent or more of the beneficial interest
17   in that trust was owned indirectly or held by a fiduciary—Smalley.
18           17. The Plan is an employee benefit plan as defined by ERISA section 3(3), 29 U.S.C. §
19   1002(3), and is subject to coverage under ERISA pursuant to ERISA section 4(a)(1), 29 U.S.C. §
20   1003(a)(1). The Plan is joined as a party defendant pursuant to Rule 19(a) of the Federal Rules
21   of Civil Procedure solely to assure that complete relief can be granted.
22           18. At all relevant times, RVR was the Plan sponsor and the named Plan administrator,
23   as defined in ERISA sections 3(16)(A)(i) and (B)(i), 29 U.S.C. §§ 1002(16)(A)(i) and (B)(i).
24   RVR is a fiduciary of the Plan pursuant to ERISA sections 3(21)(A)(i), (iii). As a fiduciary,
25   RVR was a party in interest to the Plan pursuant to ERISA § 3(14)(A). As the employer whose
26
     employees are covered by the Plan, RVR also was a party in interest pursuant to ERISA section
27
     3(14)(C), 29 U.S.C. § 1002(14)(C). RVR is joined as a party defendant pursuant to Rule 19(a) of
28
     the Federal Rules of Civil Procedure solely to assure that complete relief can be granted.




                                                      5
               Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 6 of 21



 1                                     FACTUAL BACKGROUND
 2                  RVR Retained Chartwell To Orchestrate An ESOP Transaction
 3          19.   On February 27, 2014, RVR engaged Chartwell Business Valuation, LLC
 4   (“Chartwell”) to provide financial advisory and investment banking services for a potential sale
 5   of the Company’s equity to an employee stock ownership plan to be sponsored by RVR.
 6   Chartwell’s responsibilities included: (1) recommending a transaction structure to the Sellers and
 7   Company; (2) estimating the Company’s equity value from the perspective of a Plan trustee’s
 8   financial advisor; (3) assisting in the engagement of the Plan trustee; and (4) representing the
 9   Sellers in negotiations with the Plan trustee.
10          20.   On April 10, 2014, before RVR had even retained Reliance to be the transactional
11   trustee for the Plan, Chartwell sent to Reliance and Stout Risius Ross, Inc. (“SRR”), an employee
12   stock ownership plan appraisal firm, an agenda for an April 16, 2014 meeting to kick-off the
13   Transaction. Chartwell, Reliance, and SRR had previously worked together on employee stock
14   ownership plan transactions. At the April 16, 2014 meeting, the Sellers presented an overview of
15   the Company’s operations and future outlook, and a timeline for the proposed Transaction,
16   including a closing date of May 27, 2014.
17                RVR Retained Reliance As The Plan Trustee For The Transaction
18          21.   Reliance signed an engagement letter with RVR dated April 15, 2014 (“Reliance
19   Engagement Letter”), pursuant to which Reliance would act as the Plan trustee and independent
20   fiduciary for the Transaction. On April 16, 2014, Bensen, as CFO, signed the Reliance
21   Engagement Letter on behalf of the Company.
22          22.   Reliance’s fiduciary responsibilities in the Transaction included: (1) evaluating the
23   proposed Transaction; (2) negotiating the terms of the purchase on behalf of the Plan; (3)
24   determining whether the price proposed for the Company’s stock was not more than fair market
25   value; and (4) determining whether the proposed Transaction, including any future management
26
     incentive plan adopted, was financially fair to the Plan and its participants.
27
28




                                                       6
               Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 7 of 21



 1                   Reliance Hired SRR As Its Appraiser And Financial Advisor,
                              Even Though SRR Lacked Independence
 2
 3          23.   The Reliance Engagement Letter required that Reliance engage SRR “as an

 4   independent appraiser and financial advisor” and that the Company would “pay the reasonable

 5   expenses and fees of such independent appraiser.”

 6          24.   On April 11, 2014, before the Company had even retained Reliance as the Plan

 7   trustee, an SRR employee asked his colleague via e-mail if he should go ahead and reach out to

 8   Chartwell to get information in advance of the April 16, 2014 kick-off meeting, noting that he

 9   had “just closed a deal with Greg and Ted from Chartwell.”

10          25.   On April 15, 2014, Reliance and SRR entered into an engagement agreement which

11   provided that SRR would render a valuation and opinion of fairness in connection with the

12   Transaction, including whether the consideration to be paid by the Plan for the shares of RVR

13   stock purchased pursuant to the Transaction was not greater than the shares’ fair market value.

14   On April 16, 2014, Bensen, as CFO, acknowledged and accepted the SRR engagement letter on

15   behalf of the Company.
16                                            The RVR ESOP
17          26.   Through a resolution of the RVR Board on May 22, 2014, the Company established
18   the Plan, effective June 1, 2013.
19          27.   On May 22, 2014, the Company and Reliance executed a Trust Agreement through
20   which the Company appointed Reliance as the Plan trustee, effective June 1, 2013. The Trust
21   Agreement provided that the “Company may remove the Trustee at any time” with proper notice.
22   Bensen signed as CFO on behalf of the Company. The Board ratified the Trust Agreement
23   through a May 22, 2014 resolution.
24          28.   Pursuant to the Trust Agreement, Reliance acted as a directed trustee with respect to
25   holding and administering Plan assets, but acted as a discretionary trustee with respect to the
26   decision to invest in or remain invested in employer securities. The ESOP Committee provided
27   direction to Reliance on matters for which it was a directed trustee.
28




                                                      7
               Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 8 of 21



 1          29.   Section 5.3(a) of the Trust Agreement provides that the Trustee has the discretion to
 2   invest in employer securities so long as the Trustee “does not pay in excess of adequate
 3   consideration, as defined by ERISA.”
 4          30.   Section 5.4 of the Trust Agreement provides that the Trustee shall not “knowingly
 5   exercise any powers . . . in a manner that will constitute a prohibited transaction,” under ERISA
 6   section 406, “for which an exemption does not exist.”
 7          31.   The Plan document and the Trust Agreement both provide that no part of the Trust
 8   shall “be used for or diverted to any purpose other than for the exclusive benefit of [p]articipants
 9   and [b]eneficiaries or the payment of expenses[.]”
10                                                The Transaction
11          32.   On May 28, 2014, the Plan purchased 100% of RVR’s common stock (1,000,000
12   shares) from the Smalley Trusts, Smalley Jr., and Bensen upon the terms set forth in the SPA.
13   The Plan paid $105 million or $105 per share and became the Company’s sole shareholder.
14          33.   As part of the Transaction, the Company established a management incentive plan
15   (“MIP”), providing for stock appreciation rights (“SARs”) up to 238,095 units, or 12.5% of the
16   Company’s fully-diluted equity, to be issued to employees at the Board’s discretion. Although
17   Smalley and Smalley Jr. were not eligible to participate in the MIP, Bensen was eligible. SARs
18   under the MIP were limited to 100,000 units until May 31, 2015, at a strike price of $7.50 per
19   unit. SARs issued beyond May 31, 2015 had a strike price equal to the fair market value of the
20   Company’s common stock at the time of issuance and were contingent on the Company’s
21   financial performance.
22          34.   The Company also issued detachable warrants (“Warrants”), which gave the
23   Smalley Trusts and Smalley Jr. the right to purchase 666,667 shares of Company stock at an
24   exercise price of $7.50 per share. The Warrants were equivalent to approximately 35% of the
25   Company’s stock on a fully-diluted basis. The Warrants were exercisable, in whole or in part,
26
     during the term commencing on June 2, 2014, and ending either on the earlier of (a) June 2,
27
     2029, or (b) the date in which the June 2, 2014 loans from the Smalley Trusts and Smalley, Jr.
28
     were paid in full by the Company.




                                                      8
                Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 9 of 21



 1          35.   The Plan financed the Transaction with a $104.4 million loan from the Company
 2   (“ESOP Loan”) and a $598,985 contribution from the Company. The ESOP Loan matures on
 3   May 31, 2054 (40 years). The Company funded its ESOP Loan to the Plan with: 1)
 4   $3,313,108.56 of the Company’s existing cash; 2) a $16 million draw from the Company’s $75
 5   million revolving line of credit; and 3) proceeds from a bank bridge term loan of $87 million
 6   (“Bridge Loan”).
 7          36.   The Smalley Trusts and Smalley Jr. loaned $95.88 million to the Company (“Seller
 8   Notes”) on June 2, 2014. The Company used the Seller Notes to repay the $87 million Bridge
 9   Loan and to repay $8.9 million of the revolving line of credit.
10          37.   Reliance, in its capacity as Plan trustee, approved the Plan’s purchase of 100% of
11   the equity interest in RVR as part of the Transaction.
12          38.   In authorizing the Transaction on behalf of the Plan, Reliance executed the ESOP
13   Loan-Pledge Agreement, SPA, Note for the ESOP Loan, and an Investor Rights Agreement
14   (“IRA”).
15                                       SRR’s Valuation Report
16          39.   SRR’s valuation report concluded that the 100% stake in RVR under the terms of
17   the Transaction was worth between $104,900,000 and $114,400,000. Reliance relied on this
18   valuation when it agreed to the $105 million purchase price.
19          40.   SRR used two valuation models to which it assigned equal weight: (1) the
20   Discounted Cash Flow (“DCF”) model; and (2) the Guideline Company Method (“GCM”)
21   model. After equally weighting and blending the results of these two methods, SRR then applied
22   certain enterprise-level adjustments to derive a purported range of fair market values for the
23   Company’s equity as of the Transaction date.
24          41.   SRR’s valuation report contained a number of red flags, including the following: (1)
25   failing to sufficiently account for lack of market comparability in its GCM model; (2) using an
26
     unreasonably high terminal enterprise value; (3) applying an inappropriate discount rate; (4)
27
     applying an insufficient discount for RVR’s limited marketability; (5) failing to account for the
28
     Plan’s lack of control over RVR; (6) failing to discount the fair market value of RVR’s stock to




                                                      9
                 Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 10 of 21



 1   account for the dilutive effects of the Warrants and SARs; and (7) overestimating RVR’s cash
 2   balance prior to the Transaction.
 3                          Reliance Rushed Its Investigation Into The Transaction
 4           42.   Reliance investigated and approved the Transaction on an abbreviated timeline
 5   dictated by Chartwell and the Sellers. The agenda sent to Reliance and SRR on April 10, 2014,
 6   included a pre-determined timeline for the Transaction, including a “hard” closing date of May
 7   27, 2014. Rather than questioning the brevity of Chartwell’s timeline, Reliance committed itself
 8   to meeting the timeline despite not having received proposed terms from Chartwell until April
 9   21, 2014, and not receiving documents necessary for SRR’s valuation analysis until April 24,
10   2014.
11           43.   Reliance met the Sellers’ timeline by truncating its review process. For example,
12   the April 16, 2014 meeting was the only face-to-face meeting SRR and Reliance had with the
13   Sellers/RVR’s management team, and SRR never met individually with the management team to
14   investigate the information provided. SRR’s initial valuation was based on the Sellers’ proposed
15   term sheet and was issued on May 2, 2014, before SRR had all relevant information, which SRR
16   was still receiving from Chartwell on a rolling basis. Moreover, the SRR’s initial draft valuation
17   was sent to Reliance for review only three days before Reliance’s Trust Committee meeting.
18   Despite these shortcomings, Reliance used SRR’s initial draft valuation as the basis for: (1) its
19   assessment of the Transaction at its May 5, 2014 Trust Committee meeting; (2) its May 5, 2014
20   counter-offer of $100 million; and (3) its agreement to the $105 million purchase price on May
21   13, 2014.
22           44.   The Transaction documents were signed May 27, 2014—the date Chartwell and the
23   Sellers dictated to Reliance.
24           Reliance Failed To Adequately Review And Question SRR’s Valuation Report
25           45.   At a May 5, 2014 meeting where SRR’s initial draft valuation was supposedly
26
     reviewed, Reliance’s Trust Committee asked only one substantive question regarding the
27
     valuation—whether the Company was comparable to entities used in the GCM model (e.g. Hertz
28
     and Avis)—and requested that SRR expound on its cash flow analysis. Reliance’s legal counsel




                                                     10
              Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 11 of 21



 1   informed the Committee that its legal due diligence was still ongoing and that compensation paid
 2   to the management team was high and being paid pursuant to in-place employment agreements.
 3   Nevertheless, that same day, on Monday, May 5, 2014, Reliance authorized a counter-offer of
 4   $100 million with 25% Warrants and 10% SARs based upon SRR’s valuation.
 5          46.   SRR issued its second valuation on May 21, 2014, the day before Reliance’s Trust
 6   Committee approved the Transaction. Reliance, therefore, had only one day to review the
 7   second draft of the valuation report—which included updated figures— and to identify, question,
 8   and test SRR’s underlying assumptions before it approved the Transaction on May 22, 2014.
 9   Significantly, the terms of the deal were not finalized at the time Reliance approved the
10   Transaction. The IRA, amended bylaws, amended employment agreements, and details relating
11   to the Warrants and MIP were being finalized up to a day or two before the closing date.
12   Moreover, only two of Reliance’s Trust Committee members were in attendance at the May 22,
13   2014 meeting, and they had not received their legal counsel’s memorandum explaining its due
14   diligence review until the night before the meeting.
15          47.   Although SRR substituted new numbers for the purchase price, ESOP Loan, Seller
16   Notes, Warrants, and SARs in its second valuation, the range of fair market value of RVR’s
17   equity was identical to the first draft—$104,900,000 to $114,400,000. Reliance’s Trust
18   Committee did not ask why the range had not changed. Similarly, there was no discussion of
19   whether SRR should have reduced the equity value it assigned to RVR. The important issues of
20   lack of marketability, lack of comparability, discount rate, and terminal enterprise value, and the
21   effects they had on the valuation, also were not raised at the Committee meeting. Although the
22   Committee expressed concern that corporate governance was restricted to management—the
23   Sellers—it did not discuss the impact of this issue on the valuation or discuss whether it would
24   be prudent to delay the Transaction until all terms and documents were finalized and their
25   fairness analyzed.
26
              Reliance Failed To Negotiate In Good Faith Over The Transaction Terms
27
            48.   Reliance accepted a purchase price of $105 million for the RVR stock just eight
28
     days into the negotiations, and before it had any meaningful opportunity to review and assess the




                                                     11
               Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 12 of 21



 1   terms of the proposed Transaction. In addition to paying more than fair market value for the
 2   stock, the Plan received no position on the Board or control over the Company—even though it
 3   paid a control premium—and agreed to employment terms that unreasonably favored Smalley,
 4   Smalley Jr., and Bensen.
 5                                       Indemnification Provisions
 6          49.   Section 12.6 of the Plan document provides for the Plan’s reimbursement of
 7   Reliance and the ESOP Committee for legal costs arising from their breaches of ERISA-imposed
 8   fiduciary duties.
 9          50.   Section 12.6 of the Plan provides that “[u]nless otherwise prohibited by law, either
10   [RVR] or the Trust, in the sole discretion of [RVR], will reimburse the Trustee and/or the
11   Administrator for all costs, attorney’s fees and other expenses associated with any such [ERISA]
12   claim, suit or proceeding.”
13          51.   Section 12.6, which specifically references the Plan’s reimbursement of the Trustee
14   (Reliance) and Administrator (ESOP Committee) for legal costs arising from their breaches of
15   ERISA-imposed fiduciary duties, contains no exclusions.
16          52.   Section 12.14 of the Plan provides that RVR “will indemnify and hold harmless its
17   board of directors . . ., the Committee . . ., and its officers, Employees, and agents against and
18   with respect to any and all expenses, losses, liabilities, costs, and claims, including legal fees to
19   defend against such liabilities and claims, arising out of their good-faith discharge of
20   responsibilities under or incident to the Plan, excepting only expenses and liabilities resulting
21   from willful misconduct.”
22          53.   Section 12.14, which further provides that “payments with respect to any indemnity
23   and payment of expenses or fees under this Section will be made only from assets of the
24   Employer, and will not be made directly or indirectly from assets of the Trust,” excludes
25   “expenses and liabilities resulting from willful misconduct.” Although section 12.14 precludes
26
     indemnification for a finding of “willful misconduct,” a fiduciary could conceivably breach its
27
     ERISA fiduciary duties without committing willful misconduct.
28




                                                       12
              Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 13 of 21



 1          54.   RVR also agreed in the Reliance Engagement Letter and Trust Agreement to
 2   indemnify Reliance “against and from any and all claims, damages, expense, liabilities, and
 3   losses whatsoever . . . relating to the Transaction or Reliance’s duties as ESOP trustee.” These
 4   indemnification provisions do not apply only to the extent that any such claim, damages,
 5   expense, liabilities, or losses have resulted from Reliance’s “bad faith, breach of fiduciary duty
 6   under ERISA, gross negligence, willful misconduct, or a material breach of the terms of this
 7   letter or any subsequent agreement.” Until a court weighs in, the “exception” has no teeth, and
 8   does nothing to prohibit potentially illegal indemnification of Reliance.
 9          55.   RVR’s payment of losses, legal fees, and expenses for Reliance, Smalley, Smalley
10   Jr., and Bensen would diminish the value of the Company, which in turn, would reduce the value
11   of the Plan’s stock in the Company. To the extent that Reliance, Smalley, Smalley Jr., and
12   Bensen are permitted to recover money from RVR pursuant to any indemnification provision
13   that would relieve them from liability for the ERISA violations described herein, such payments
14   would violate ERISA and render the indemnification provisions void under ERISA section
15   410(a), 29 U.S.C. § 1110(a).
16                                 FIRST CLAIM FOR RELIEF
17             (Against Defendant Reliance For Engaging In A Prohibited Transaction)

18          56.   Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, the Secretary adopts
19   and incorporates by reference the averments and allegations of paragraphs 1 through 55.
20          57.   As a fiduciary to the Plan, Reliance was prohibited from causing or permitting the
21   Plan to engage in a transaction that constitutes the sale or exchange of property between the Plan
22   and a “party in interest” to the Plan, and was prohibited from transferring any assets of the Plan
23   to a “party in interest.” ERISA §§ 406(a)(1)(A) and (D), 29 U.S.C. §§ 1106(a)(1)(A) and (D).
24          58.   Smalley, Smalley Jr., and Bensen were each a “party in interest” to the Plan under
25   ERISA sections 3(14)(A) and (H), 29 U.S.C. §§ 1002(14)(A) and (H).
26          59.   The Smalley Trusts were each a “party in interest” to the Plan under ERISA
27   sections 3(14)(A), (G), and (H), 29 U.S.C. §§ 1102(14)(A),(G), and (H).
28




                                                      13
              Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 14 of 21



 1          60.   By causing the Plan to purchase RVR’s stock from the Smalley Trusts, Smalley Jr.,
 2   and Bensen at a price in excess of fair market value and pursuant to the Transaction, Reliance:
 3                  a.      caused the Plan to engage in a transaction that it knew or should have
 4                          known constituted the sale or exchange, or leasing, of any property
 5                          between the Plan and parties in interest, in violation of ERISA section
 6                          406(a)(1)(A), 29 U.S.C. § 1106(a)(1)(A);
 7                  b.      caused the Plan to engage in a transaction that that it knew or should have
 8                          known constituted direct or indirect transfers of the Plan’s assets to, or use
 9                          of the Plan’s assets by or for the benefit of, parties in interest, in violation
10                          of ERISA section 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D).
11          61.   As a result of the conduct described above, Reliance caused losses to the Plan and is
12   liable to make good to the Plan those losses and to restore to the Plan any profits it made in the
13   Transaction pursuant to ERISA section 409(a), 29 U.S.C. § 1109(a).
14                              SECOND CLAIM FOR RELIEF
15    (Against Defendant Reliance For Breaching Fiduciary Duties Of Loyalty, Prudence, And
                                 Adherence To Plan Documents)
16
            62.   Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, the Secretary adopts
17
     and incorporates by reference the averments and allegations of paragraphs 1 through 61.
18
            63.   As a fiduciary to the Plan, Reliance had a duty to act prudently and solely in the
19
     interests of the Plan and its participants and beneficiaries and to adhere to plan documents.
20
     These duties required Reliance to, among other things, hire an independent appraiser; undertake
21
     a good faith investigation of the merits of the Transaction and any red flags that arose; conduct
22
     good faith negotiations over the Transaction’s price and other material terms; and thoroughly
23
     review, analyze, and question any valuation report on which it relied. Reliance failed in each of
24
     these respects and caused the Plan to purchase the Company’s stock for significantly more than
25
     fair market value.
26
            64.   Reliance hired SRR, who was not truly independent, given the prior business
27
     dealings and referral relationships between and among Chartwell, Reliance, and SRR.
28
            65.   Reliance rushed its investigation into the Transaction.



                                                       14
                Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 15 of 21



 1          66.   Reliance failed to provide SRR with complete information necessary to produce a
 2   reliable valuation report.
 3          67.   Reliance failed to adequately scrutinize and critically question SRR’s valuation
 4   reports.
 5          68.   Reliance did not negotiate in good faith over the stock purchase price and other
 6   terms of the Transaction.
 7          69.   By the foregoing conduct, Reliance:
 8                  a.      failed to discharge its duties with respect to the Plan solely in the interest
 9                          of the participants and beneficiaries of the Plan and for the exclusive
10                          purpose of providing benefits and defraying reasonable expenses of plan
11                          administration, in violation of ERISA section 404(a)(1)(A), 29 U.S.C. §
12                          1104(a)(1)(A);
13                  b.      failed to act with the care, skill, prudence, and diligence under the
14                          circumstances then prevailing that a prudent man acting in a like capacity
15                          and familiar with such matters would use in the conduct of an enterprise of
16                          a like character and with like aims, in violation of ERISA section
17                          404(a)(1)(B), 29 U.S.C. § 1104(a)(1)(B); and
18                  c.      failed to act in accordance with the documents and instruments governing
19                          the Plan insofar as such documents and instruments are consistent with
20                          ERISA, in violation of ERISA section 404(a)(1)(D), 29 U.S.C.
21                          § 1104(a)(1)(D).
22          70.     As a result of the conduct described above, Reliance caused losses to the Plan and
23   is liable to make good to the Plan those losses and to restore to the Plan any profits it made in the
24   Transaction pursuant to ERISA section 409(a), 29 U.S.C. § 1109(a).
25                                THIRD CLAIM FOR RELIEF
26     (Against Smalley, Smalley Jr., And Bensen For Breach of Fiduciary Duties Of Loyalty,
                          Prudence, And Adherence To Plan Documents)
27
            71.   Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, the Secretary adopts
28
     and incorporates by reference the averments and allegations of paragraphs 1 through 70.



                                                      15
                Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 16 of 21



 1          72.   By virtue of their decision, as the sole members of RVR’s Board, to appoint
 2   Reliance as the Plan trustee, and by their authority to remove Reliance as Trustee, Smalley,
 3   Smalley Jr., and Bensen had a fiduciary duty to monitor Reliance Trust.
 4          73.   Smalley, Smalley Jr., and Bensen knew or should have known about the
 5   circumstances that rendered the Transaction illegal under ERISA, including that Reliance’s
 6   investigation of RVR’s fair market value was flawed. Smalley, Smalley Jr., and Bensen should
 7   have declined to participate in the illegal Transaction, and replaced the Trustee to ensure that that
 8   the investigation of RVR’s fair market value and the Trustee’s representation of the Plan’s
 9   interests had satisfied ERISA’s requirements. As a result, Smalley, Smalley Jr., and Bensen
10   failed to fulfill their duty to monitor Reliance, the Plan’s Trustee, and to take appropriate action
11   to protect the participants and beneficiaries in violation of ERISA sections 404(a)(1)(A), (B), and
12   (D), 29 U.S.C. §§ 1104(a)(1)(A), (B) and (D).
13          74.   As a result of the conduct described above, Smalley, Smalley Jr., and Bensen
14   caused losses to the Plan and are liable to make good to the Plan those losses and to restore to the
15   Plan any profits they made in the Transaction pursuant to ERISA section 409(a), 29 U.S.C. §
16   1109(a).
17                              FOURTH CLAIM FOR RELIEF
18      (Against Defendants Smalley, Smalley Jr., And Bensen For Co-fiduciary Liability For
                                       Reliance’s Breaches)
19
            75.   Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, the Secretary adopts
20
     and incorporates by reference the averments and allegations of paragraphs 1 through 74.
21
            76.   In addition to their liability alleged in the Third Claim for relief, Smalley, Smalley
22
     Jr., and Bensen are liable as fiduciaries for Reliance’s breaches under ERISA section 405(a),
23
     which makes a fiduciary “liable for a breach of fiduciary responsibility of another fiduciary with
24
     respect to the same plan . . . (1) if he participates knowingly in . . . an act or omission of such
25
     other fiduciary, knowing such act or omission is a breach; (2) if, by his failure to comply with
26
     section 1104(a)(1) of this title in the administration of his specific responsibilities which give rise
27
     to his status as a fiduciary, he has enabled such other fiduciary to commit a breach; or 3) if he
28




                                                       16
              Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 17 of 21



 1   has knowledge of a breach by such other fiduciary, unless he makes reasonable efforts under the
 2   circumstances to remedy the breach.” 29 U.S.C. §§ 1105(a)(1), (2), and (3).
 3          77.    As set forth above, Smalley, Smalley Jr., and Bensen knew that Reliance failed to
 4   hire an independent appraiser, rushed its investigation into the Transaction, failed to provide
 5   SRR with complete information, failed to adequately investigate SRR’s valuation report, failed
 6   to negotiate in good faith, and caused the Plan to purchase RVR stock for more than fair market
 7   value. Yet, they did not take any action to prevent or remedy the Transaction. As a result,
 8   Smalley, Smalley Jr., and Bensen “participate[d] knowingly” in Reliance’s breach of its
 9   fiduciary duties to the Plan, and are jointly and severally liable for Reliance’s breaches pursuant
10   to ERISA section 405(a)(1), 29 U.S.C. § 1005(a)(1).
11          78.    By failing in their duty to monitor Reliance in violation of ERISA section
12   404(a)(1), 29 U.S.C. § 1004(a)(1), Smalley, Smalley Jr., and Bensen enabled Reliance to engage
13   in a prohibited transaction and breach its fiduciary duties to the Plan, and are jointly and
14   severally liable for Reliance’s breaches pursuant to ERISA section 405(a)(2), 29 U.S.C. §
15   1005(a)(2).
16          79.    Despite knowing that Reliance breached its fiduciary duties to the Plan as set forth
17   above, Smalley, Smalley Jr., and Bensen failed to make reasonable efforts to fully remedy the
18   breaches, and are jointly and severally liable for Reliance’s breaches pursuant to ERISA section
19   405(a)(3), 29 U.S.C. § 1005(a)(3).
20                                 FIFTH CLAIM FOR RELIEF
21   (Against Smalley, Smalley Jr., Bensen, And The Smalley Trusts For Knowing Participation
                                 In Reliance’s Fiduciary Breaches)
22
            80.    Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, the Secretary adopts
23
     and incorporates by reference the averments and allegations of paragraphs 1 through 79.
24
            81.    Smalley, Smalley Jr., Bensen, and the Smalley Trusts knew or should have known
25
     about the circumstances that rendered the Transaction illegal under ERISA. Specifically,
26
     Smalley, Smalley Jr., Bensen, and the Smalley Trusts knew that Reliance failed to hire an
27
     independent appraiser, rushed its investigation into the Transaction, failed to provide SRR with
28
     complete information, failed to adequately review and question SRR’s valuation report, failed to



                                                      17
              Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 18 of 21



 1   negotiate in good faith, and caused the Plan to purchase RVR stock for more than fair market
 2   value. Yet, they did not take any action to prevent or remedy the Transaction. Smalley, Smalley
 3   Jr., Bensen, and the Smalley Trusts should have declined to participate in the illegal Transaction.
 4   Smalley, Smalley Jr., Bensen, and the Smalley Trusts should have replaced the Trustee to ensure
 5   that that the investigation of RVR’s fair market value and the Trustee’s representation of the
 6   Plan’s interests had satisfied ERISA’s requirements.
 7          82.   Therefore, Smalley, Smalley Jr., Bensen, and the Smalley Trusts knowingly
 8   participated in Reliance’s violation of ERISA sections 404(a)(1)(A), (B), and (D), 29 U.S.C. §§
 9   1104(a)(1)(A), (B), and (D) and 406(a)(1)(A) and (D), 29 U.S.C. §§ 1106(a)(1)(A) and (D).
10          83.   Smalley, Smalley Jr., Bensen, and the Smalley Trusts benefitted from the Plan’s
11   purchase of the Company stock in the Transaction and are liable to disgorge or otherwise restore
12   to the Plan the excessive amount under ERISA section 502(a)(5), 29 U.S.C. § 1132(a)(5).
13                                SIXTH CLAIM FOR RELIEF
          (Against Defendant Reliance To Void Indemnification Agreements Under ERISA)
14
15          84.   Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, the Secretary adopts
16   and incorporates by reference the averments and allegations of paragraphs 1 through 83.
17          85.   ERISA section 410(a) provides that “any provision in an agreement or instrument
18   which purports to relieve a fiduciary from responsibility or liability for any responsibility,
19   obligation or duty under this part shall be void as against public policy.” 29 U.S.C. § 1110(a). A
20   fiduciary is impermissibly relieved of responsibility or liability for its ERISA fiduciary duties
21   when an ERISA plan itself bears some of the burden of indemnifying a fiduciary for its fiduciary
22   breaches. 29 C.F.R. § 2509.75-4.
23          86.   As set forth in paragraphs 49 through 55 above, Sections 12.6 and 12.14 of the Plan
24   document could require the Plan to reimburse Reliance and others for legal costs arising from its
25   breaches of ERISA fiduciary duties.
26          87.   As set forth in paragraphs 54 and 55 above, the indemnification provisions in the
27   Reliance Engagement Letter and Trust Agreement could require the Company—and, in turn, the
28   Plan as the Company’s sole owner—to reimburse Reliance for all claims, damages, expenses,




                                                      18
                    Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 19 of 21



 1   liabilities, and losses incurred in connection with the Transaction or Reliance’s performance as
 2   Plan trustee in circumstances where Reliance has breached its ERISA fiduciary duties.
 3             88.    By potentially requiring the Plan to indemnify Reliance even where it has breached
 4   its fiduciary duties, the indemnification provisions in the Plan, Engagement Letter, and Trust
 5   Agreement are void under ERISA section 410(a), 29 U.S.C. § 1110(a).
 6                              SEVENTH CLAIM FOR RELIEF
           (Against Defendants Smalley, Smalley Jr., And Bensen To Void Indemnification
 7                                 Agreements Under ERISA)
 8
               89.    Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, the Secretary adopts
 9
     and incorporates by reference the averments and allegations of paragraphs 1 through 88.
10
               90.    As set forth in paragraphs 49 through 53 above, Sections 12.6 and 12.14 of the Plan
11
     could require the Plan or RVR to reimburse the members of the ESOP Committee and others for
12
     expenses, losses, liabilities, costs, and claims arising from their breaches of ERISA fiduciary
13
     duties.
14
               91.    By potentially requiring the Plan to indemnify Smalley, Smalley Jr., and Bensen,
15
     even where they have breached their fiduciary duties, the indemnification provisions in the Plan
16
     are void under ERISA section 410(a), 29 U.S.C. § 1110(a).
17
                                             PRAYER FOR RELIEF
18
               WHEREFORE, the Secretary of Labor prays that this Court enter an Order:
19
               1.     Requiring Reliance to restore all losses caused to the Plan as a result of Reliance’s
20
     fiduciary breaches, plus interest.
21
               2.     Requiring Reliance to disgorge, and restore to the Plan, all profits, including all fees
22
     earned, from the Transaction, plus interest.
23
               3.     Requiring Smalley, Smalley Jr., and Bensen to restore all losses caused to the Plan
24
     as a result of their fiduciary breaches, plus interest.
25
               4.     Requiring Smalley, Smalley Jr., and Bensen to restore all losses caused to the Plan
26
     as a result of Reliance’s fiduciary breaches, plus interest.
27
               5.     Imposing a constructive trust or equitable lien on the proceeds the Smalley Trusts,
28
     Smalley Jr., and Bensen received from the Transaction.



                                                         19
                    Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 20 of 21



 1             6.     Requiring the Smalley Trusts, Smalley Jr., and Bensen to account for, disgorge, and
 2   restore to the Plan all proceeds and unjust profits realized from the Transaction, plus interest.
 3             7.     Declaring the indemnification provisions in the Plan, Reliance Engagement Letter,
 4   and Trust Agreement void under ERISA with respect to Reliance, enjoining Reliance from
 5   seeking or receiving any payments under these indemnification provisions, and requiring
 6   Reliance to repay any amounts paid by the Company or the Plan pursuant to these
 7   indemnification provisions.
 8             8.     Declaring the indemnification provisions in the Plan void under ERISA with respect
 9   to Smalley, Smalley Jr., and Bensen, enjoining Smalley, Smalley Jr., and Bensen from seeking or
10   receiving any payments under these or any other indemnification provisions, and requiring them
11   to repay any amounts paid by the Company or the Plan pursuant to these indemnification
12   provisions.
13             9.     Granting such other relief as may be equitable, just and proper, including injunctive
14   relief.
15
16   Dated: May 16, 2019                                             Respectfully Submitted:
17
                                                                     KATE S. O’SCANNLAIN
18                                                                   Solicitor of Labor
19                                                                   G. WILLIAM SCOTT
20                                                                   Associate Solicitor
                                                                     Plan Benefits Security
21
                                                                     GLENN M. LOOS
22                                                                   Counsel for Litigation
23
                                                                     /s/ Eric C. Lund_____________
24                                                                   ERIC C. LUND
                                                                     Senior Trial Attorney
25
26                                                                   BRENDAN BALLARD
                                                                     Trial Attorney
27
                                                                     United States Department of Labor
28
                                                                     Office of the Solicitor




                                                        20
     Case 2:19-cv-03178-JJT Document 5 Filed 05/16/19 Page 21 of 21



 1                                          Plan Benefits Security Division
                                            P.O. Box 1914
 2                                          Washington, D.C. 20013
 3                                          lund.eric@dol.gov
                                            ballard.brendan@dol.gov
 4                                          Direct: (202) 693-5600
                                            Facsimile: 202-693-5610
 5
 6                                          Attorneys for Plaintiff, R. Alexander
                                            Acosta, Secretary of Labor
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                   21
